Title: New York Ratifying Convention. Remarks (Newspaper Account), [30 June 1788]
From: Hamilton, Alexander,New York Daily Advertiser
To: 


[Poughkeepsie, New York, June 30, 1788]
On Monday Mr. Yates was again called upon by Mr. Lansing for his evidence; to which Mr. Hamilton freely submitted. Mr. Yates made an apology for the possible mistakes of his minutes, and said that in the General Convention, Mr. Hamilton had urged strongly for giving the most compleat sovereignty to Congress, and that in order to prevent the encroachments which he feared the State governments would make on the Union, they should be reduced to a smaller scale and be invested with only corporate powers. Mr. Hamilton observed, that corporate was an ambiguous term, and asked Mr. Yates if he understood that he (Mr. Hamilton) used it as descriptive of powers, similar to those of the city of New-York? To which Mr. Yates answered in the negative; adding that he understood the gentleman not to wish such a privation of powers as would reduce the States to mere corporations in the popular acceptation of that term; but only such as would prevent the Members from retarding in any degree, the operations of the united government. Col. Hamilton then asked him if he did not, after the above mentioned debate in the Federal Convention, hear him (Col. Hamilton) say, that his opinion was that the State governments ought to be supported, and that they would be useful and necessary: and further asked him if he did not remember that he (Col. Hamilton) had recommended (as an additional security to the States governments) a Court of Impeachments, to be composed by the Chief Judges of the several States, together with the Chief Justice of the United States. To all which Mr Yates gave an affirmative answer. On Mr. Jay’s proposing to Mr. Yates some questions with a view to set the matter in the most explicit point of light, Mr. Yates answered as before, that Col. Hamilton’s design did not appear to him to point at a total extinguishment of the State governments, but only to deprive them of the means of impeding the operation of the Union. Some explanations were attempted by Mr. Lansing, but as Mr. Jay was already on his legs, the gentleman was called to order. Mr. Lansing afterwards expressed a wish that Mr. Yates’s notes might be read; but it was not permitted on the suggestion that it ought to be brought forward by a formal motion, according to the rule of the House. Mr. Lansing not seeing fit to comply with this, the affair was terminated by a motion to adjourn.
